Exhibit 10.2




Terms and Conditions Regarding the Grant of Awards

to Non-Employee Directors under the

2003 Equity Incentive Plan

of

Manpower Inc.




(Amended and Restated Effective January 1, 2006)

1.

Definitions

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:




(a)

“Average Trading Price” shall mean, with respect to any period, the average of
the Market Prices on the last trading day of each full or partial calendar
quarter included within such period.

(b)

An “Election Period” shall mean a period of time (i) beginning on January 1 of
any year with respect to an individual serving as a Director as of that date
and, with respect to an individual becoming a Director after January 1 of any
year, the date the Director first becomes a Director and thereafter January 1 of
any year and (ii) ending on the earlier of the date of termination of a
Director’s tenure as a Director or the next succeeding December 31.

(c)

“Equity Plan” shall mean the 2003 Equity Incentive Plan of Manpower Inc.

(d)

“Retainer” shall mean the annual cash retainer payable to a Director as
established from time to time by the Board of Directors;  provided, however,
that the term “Retainer” shall not include that portion of the annual cash
retainer as to which a right exists to make an election under, or for which a
prior election is in effect under, the Terms and Conditions Regarding the Grant
of Options in Lieu of Cash Directors Fees to Non-Employee Directors Under 2003
Equity Incentive Plan of Manpower Inc. (the “Option Terms”) or the Procedures
Governing the Grant of Options to Non-Employee Directors Under the 1994
Executive Stock Option and Restricted Stock Plan of Manpower Inc. (the “Option
Procedures”).

Any capitalized terms used below which are not otherwise defined above will have
the meanings assigned to them in the Equity Plan.




2.

Right to Elect Deferred Stock in Lieu of Retainer.

At the beginning of each Election Period, a Director may elect to receive, in
lieu of the Retainer to which he or she would otherwise be entitled for that
Election Period, Deferred Stock





granted in accordance with the following.  The election shall cover 50 percent,
75 percent or 100 percent of the Retainer payable to the Director for the
Election Period.  To be effective, the election must be made by notice in
writing received by the Secretary of the Company (i) on or before the
December 31 immediately preceding the beginning of the Election Period for an
individual serving as a on such date, and (ii) on or before the tenth business
day after the date the Director becomes a Director for an individual becoming a
Director during a calendar year.  Any such election made by a Director within 10
business days after becoming a Director shall only apply to that portion of the
Retainer that is attributable to services performed by the Director subsequent
to the date of the election.  Notwithstanding the foregoing, no Director who is
a resident of the United Kingdom shall be eligible to make an election hereunder
but rather shall be required to receive Deferred Stock in lieu of 100 percent of
the Retainer and, as such, treated as if he or she had made an election covering
each Election Period applicable to the Director.  The number of shares of
Deferred Stock granted shall equal (i) the elected percentage of the amount of
the Retainer payable to the Director for the Election Period to which the
election relates (not including any portion of the Retainer attributable to
services performed prior to the date of election for an electing Director who
becomes a Director during the year), divided by (ii) the Average Trading Price
for that Election Period.  Such Deferred Stock shall be granted, automatically
and specifically without further action of the Board of Directors, on the first
day immediately following the last day of such Election Period.  




3.

Annual Grant of Deferred Stock or Restricted Stock.

(a)

Grant of Deferred Stock.  Each individual serving as a Director on the first day
of each calendar year shall be granted on that day, automatically and
specifically without further action of the Board of Directors, a number of
shares of Deferred Stock equal to $100,000 ($117,000 for calendar year 2006)
divided by the Market Price on the last trading day of the immediately preceding
year (rounded to the nearest whole share).  Such Deferred Stock shall vest in
equal installments on the last day of each calendar quarter during the year in
which granted.  Each individual becoming a Director during a calendar year shall
be granted, automatically and specifically without further action of the Board
of Directors, a number of shares of Deferred Stock equal to (i) $100,000
multiplied by a fraction, the numerator of which is the number of days after the
date the Director becomes a Director through the next December 31, and the
denominator of which is 365, (ii) divided by the Market Price on the last
trading day prior to the date of grant (rounded to the nearest whole share).
 The date of grant of such Deferred Stock shall be the date the Director becomes
a Director.  Such Deferred Stock shall vest as follows:  on the last day of the
calendar quarter during which the Director becomes a Director, a number of
shares of such Deferred Stock shall vest equal to the total number of shares
granted multiplied by a fraction, the numerator of which is the number of days
after the date the Director becomes a Director through the last day of the next
calendar quarter, and the denominator of which is the number of days after the
date the Director becomes a Director through the next December 31, and
thereafter the balance of the shares of such Deferred Stock (if any) shall vest
in equal installments on the last day of each remaining calendar quarter during
the year.  Shares of Deferred Stock granted under this paragraph





2




will not vest if the Director is no longer a member of the Board of Directors on
the vesting date, and any shares of Deferred Stock held by a Director which
remain unvested at the time the Director ceases to be a member of the Board of
Directors shall be forfeited.

(b)

Alternative Grant of Restricted Stock.  Instead of receiving a grant of Deferred
Stock under this paragraph 3, a Director shall have the right to elect to
receive a number of shares of Restricted Stock equal to the number of shares of
Deferred Stock the Director would otherwise have been granted.  To be effective,
such election must be made by notice in writing received by the Secretary of the
Company (i) on or before December 31 of the immediately preceding year for an
individual serving as a Director on the first day of any calendar year, and
(ii) on or before the tenth business day after the date the Director becomes a
Director for an individual becoming a Director during a calendar year.  Any such
election to receive Restricted Stock made by a Director within 10 business days
after becoming a Director during a calendar year shall only apply to that
portion of the Deferred Stock the Director would otherwise have received that is
attributable to services performed by the Director in and after the first full
calendar quarter subsequent to the date of the election and subsequent calendar
quarters during the same calendar year.  The date of grant of such Restricted
Stock shall be the first day of the full calendar quarter beginning subsequent
to the date of the election, and such Restricted Stock shall vest on the same
basis as such Deferred Stock would have vested.  Where an election to receive
Restricted Stock is made by a Director within 10 business days after becoming a
Director during a calendar year, the Director shall receive a grant of Deferred
Stock equal to that number of shares of Deferred Stock the Director would
otherwise have received attributable to services performed by the Director
between the date the Director becomes a Director and the last day of the
calendar quarter in which the election is made.  

4.

Deferred Stock:  General Provisions

(a)

Distribution of Shares.  The Company shall settle Deferred Stock granted under
these Terms and Conditions in Shares.  Shares shall be distributed in respect of
such Deferred Stock (but only to the extent vested, as rounded to the nearest
whole Share) on the earlier of the third anniversary of the date of grant (the
“Fixed Distribution Date”) or, upon a Director ceasing to be a member of the
Board of Directors, within 30 days after the date of such cessation.  However, a
Director holding Deferred Stock granted under these Terms and Conditions shall
have the right to extend the Fixed Distribution Date (any such extended date or
further extended date as provided below is also referred to below as the “Fixed
Distribution Date”) by a period of five years or more for each such extension
provided in each case the election to extend the Fixed Distribution Date is made
by notice in writing delivered to the Secretary of the Company more than
12 months before the then existing Fixed Distribution Date.  Notwithstanding the
foregoing, if a distribution of Shares under this paragraph would otherwise
occur outside of a “Trading Window” (as defined in the Manpower Inc. Statement
of





3




Policy on Securities Trading), then the Company may delay the distribution of
such Shares until the beginning of the next Trading Window.

(b)

Dividends and Distributions.  On the first day of each calendar year, each
Director shall be granted, automatically and specifically without further action
of the Board of Directors, a number of shares of Deferred Stock equal to (i) the
aggregate amount of dividends (or other distributions) which would have been
received by the Director during the immediately preceding year if the Deferred
Stock held by the Director (whether or not vested) on the record date of any
such dividend or distribution had been outstanding common stock of the Company
on such date, (ii) divided by the Average Trading Price for the preceding
calendar year.  Notwithstanding the foregoing, a Director who ceases to be a
member of the Board of Directors shall be granted, automatically and
specifically without further action of the Board of Directors, on the day
following the date of such cessation, a number of shares of Deferred Stock equal
to (i) the total amount of dividends which would have been received by the
Director during the year in which termination occurs if the Deferred Stock held
by the Director (whether or not vested) on the record date of any such dividend
had been outstanding common stock of the Company on such date, (ii) divided by
the Average Trading Price for the period from January 1 of such year through the
date of such cessation.  In the event of any distribution other than cash, the
foregoing shall be applied based on the fair market value of the property
distributed.  Additional shares of Deferred Stock granted under this
subparagraph 4(b) shall be settled and Shares distributed in respect of such
Deferred Stock at the same time as the Deferred Stock to which the dividends and
distributions relate.

5.

Transition Provisions

(a)

These amended and restated Terms and Conditions shall become effective on
January 1, 2006, and on that date shall supercede and replace the amended and
restated Terms and Conditions in effect immediately prior thereto.  However, all
elections, and related rights and obligations, in effect at that time shall
remain in effect and shall continue to be governed by these Terms and Conditions
as then in effect.

(b)

Except as provided below, the Option Terms and the Option Procedures are
terminated effective July 29, 2003.  All elections in effect as of July 29, 2003
under the Option Terms and the Option Procedures shall remain in effect.
 Directors in office prior to July 29, 2003 for whom an election is not in
effect under the Option Terms or the Option Procedures covering the full period
from November 5, 2001 through November 4, 2006 will continue to have the right
to make elections under the Option Terms with respect to the first $50,000 of
the annual cash retainer through November 4, 2006.





4




6.

Application of Plan.  

Except as otherwise provided in these Terms and Conditions, the Equity Plan
shall apply to any Deferred Stock granted pursuant to these Terms and
Conditions.





5


